NO. 12-18-00305-CR
                                 IN THE COURT OF APPEALS
                    TWELFTH COURT OF APPEALS DISTRICT
                                              TYLER, TEXAS


 IN RE:                                                       §

 MARTIN REYNOLDS, JR.,                                        §      ORIGINAL PROCEEDING

 RELATOR                                                      §

                                          MEMORANDUM OPINION
                                              PER CURIAM
         On November 5, 2018, Martin Reynolds, Jr. filed this original proceeding to challenge
Respondent’s failure to sign and file a written order granting or denying his pretrial application for
writ of habeas corpus.1 The Real Party in Interest, the State of Texas, subsequently filed a response
to Reynolds’s petition and informed this Court that Respondent signed and filed an order denying
Reynolds’s application for writ of habeas corpus.
         In her order, Respondent determined that Reynolds’s application for writ of habeas corpus
is premature, rejected his constitutional challenge to Section 9.31(b)(5)(A) of the Texas Penal
Code, and denied both the application and motion to quash the indictment. The order is dated
November 5, 2018. Thus, Reynolds has obtained the relief sought in his petition for writ of
mandamus. Accordingly, we dismiss the petition for writ of mandamus as moot.
Opinion delivered December 12, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                               (DO NOT PUBLISH)



         1
             Respondent is the Honorable Christi J. Kennedy, Judge of the 114th District Court in Smith County, Texas.
                                 COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                         JUDGMENT


                                        DECEMBER 12, 2018

                                       NO. 12-18-00305-CR



                                  MARTIN REYNOLDS, JR.,
                                         Relator
                                           V.

                                HON. CHRISTI J. KENNEDY,
                                       Respondent


                                      ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by Martin
Reynolds, Jr.; who is the relator in Cause No. 114-0005-18, pending on the docket of the 114th
Judicial District Court of Smith County, Texas. Said petition for writ of mandamus having been
filed herein on November 5, 2018, and the same having been duly considered, because it is the
opinion of this Court that the writ should not issue, it is therefore CONSIDERED, ADJUDGED
and ORDERED that the said petition for writ of mandamus be, and the same is, hereby dismissed
as moot.
                  By per curiam opinion.
                  Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.


                                                    2